                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

Kajdja Wicker,
                                                 CASE NUMBER: 18-11276
                   Plaintiff,                    HONORABLE VICTORIA A. ROBERTS
                                                 MAGISTRATE JUDGE MORRIS
v.

Commissioner of Social Security,

                   Defendant.
                                          /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      On January 10, 2020, Magistrate Judge Morris issued a Report and

Recommendation [ECF No. 21], recommending that Defendant’s Motion for Summary

Judgement be [ECF No. 20] be GRANTED and Plaintiff’s Motion for Summary

Judgment [ECF No. 19] DENIED. Neither party filed objections within the fourteen day

period pursuant to Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court

adopts the Report and Recommendation.

      Defendant’s motion is GRANTED. Judgment will enter in favor of Defendant.

      IT IS ORDERED.

                                        S/ Victoria A. Roberts
                                       Victoria A. Roberts
                                       United States District Judge

Dated: January 31, 2020
